Citation Nr: 1023047	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral pes 
planus with metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a low back 
disability. The Veteran subsequently initiated and perfected 
an appeal of this rating determination.  In April 2007, the 
Veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.

In a July 2007 decision and remand order, the Board found 
that while the Veteran's service connection claim for a low 
back disability had previously and finally been denied, new 
and material evidence had subsequently been submitted 
allowing for the claim to be reopened and considered on the 
merits.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  The Board then remanded the claim for 
additional development.  In April 2009, the Board again 
remanded the claim for additional development.  It has now 
been returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO/AMC action on 
the remaining claim for service connection for a low back 
disability is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.

The Veteran last underwent VA examination of the spine in 
July 2009.  At that time, the examiner reported a diagnosis 
of degenerative joint disease, lumbar spine, with grade 1 
anterolisthesis L4-5.  The VA examiner opined that the 
Veteran's lumbar spine disability is not caused by, a result 
of, or permanently aggravated by his service connected flat 
feet based on experience, expertise, literature, test 
results, and the examination.  Regarding whether the 
Veteran's lumbar degenerative joint disease is due to or a 
result of in-service event, injury, or illness, the examiner 
could not resolve without resorting to speculation.  He noted 
the Veteran's report of a motorcycle injury in service and 
that service treatment records reflect some type of back 
injury, but provide incomplete information about its nature 
or severity.  Additionally, he reported that the in-service 
injury happened 68 years prior and that there was a 50 year 
gap.  However, the evidence of record reveals that the 
Veteran underwent a VA examination in 1946 and 1947, which 
included a reported dated February 1947.  According to the 
February 1947 report, the Veteran was diagnosed with sacro-
lumbar subluxation.  The Veteran underwent another VA 
examination in 1956 wherein he complained of back pain, 
however, no diagnosis regarding any low back disability was 
made at that time.  While the examiner indicated in the 
report that the Veteran's c-file had been reviewed, there is 
no indication that the examiner noted or reviewed the VA 
examination reports from 1946, 1947, and 1956.

Given the above, the Board finds that the record still does 
not include sufficient medical evidence to resolve this 
claim.  Since the examiner's conclusion is based upon his 
finding that there was a 50 year gap in medical records and 
it is unclear whether he considered additional medical 
evidence mentioned above regarding the Veteran's spine, the 
Board finds that the opinion is in adequate, and that a 
remand is necessary to obtain further medical opinion. See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Return the claims file to the VA 
medical doctor who examined the Veteran in 
July 2009 to determine whether a low back 
disorder was incurred during military 
service.  If that VA physician is 
unavailable, provide the claims file to 
another competent expert for the opinion 
or, if deemed necessary, schedule the 
Veteran to undergo a comprehensive VA 
examination to determine whether his low 
back disorder was incurred during military 
service.  The examiner should record all 
pertinent medical complaints, symptoms, 
and clinical findings. 

Following a review of the relevant medical 
evidence in the claims file, to include VA 
examination reports dated in 1946 and 
1947, the VA medical doctor or examiner 
must address the following question:

Is it as likely as not the Veteran's low 
back disorder was incurred during military 
service or within a year thereafter, to 
include as a result of an in-service 
motorcycle accident?

The clinician is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report and discuss why an 
opinion is not possible.

2. Upon completion of the above, insure 
all questions within this remand order 
were addressed by the examiner.  After 
undertaking any additional development 
deemed appropriate, and giving the 
appellant full opportunity to supplement 
the record, adjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



